DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/13/2021 has been entered.  Claims 1-2, 4-11, and 13-22 are pending in the application.  Claims 3 and 12 are cancelled.  Claims 21-22 are new.  The amendments to the claims and specification overcome most of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 9/13/2021.  Those which have not been overcome are written again below.

Claim Objections
Claims 14 and 21-22 are objected to because of the following informalities:  
-Claim 14, lines 1-2: please correct “the one or more electrodes” to “the plurality of electrodes”
-Claim 21, line 1: please correct “The fluid system of claim 15” to “The fluid infusion system of claim 15”
-Claim 22, line 1: please correct “The fluid system of claim 15” to “The fluid infusion system of claim 15”
-Claim 22, line 2: please correct “conductive link” to “conductive ink”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the tube further comprises one or more fluid outlets” in lines 1-2.  However, claim 1 recites “the end of the tube comprises a fluid outlet” in line 9.  It is unclear whether the “one or more fluid outlets” in claim 6 are intended to refer to the “fluid outlet” of claim 1 or whether the “one or more fluid outlets” in claim 6 are a new limitation.  For examination purposes, the Examiner interprets that the “one or more fluid outlets” in claim 6 are intended to refer to the “fluid outlet” of claim 1.
Claim 8 recites the limitation “the tube further comprises one or more fluid outlets” in lines 1-2.  However, claim 1 recites “the end of the tube comprises a fluid outlet” in line 9.  It is unclear whether the “one or more fluid outlets” in claim 8 are intended to refer to the “fluid outlet” of claim 1 or whether the “one or more fluid outlets” in claim 8 are a new limitation.  For examination purposes, the Examiner interprets that 
Claim 13 recites “wherein each fluid delivery conduit and each conduit of the one or more conduits is configured to accommodate the plurality of electrodes corresponds to a tubule” in lines 3-5.  This limitation is grammatically unclear.  For examination purposes, the Examiner interprets this limitation to mean “wherein the first fluid delivery conduit, the one or more conduits, and the one or more other fluid delivery conduits are each a respective tubule”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1).
Regarding claim 1, Holtzclaw discloses a fluid infusion system (see Fig. 1 and 3) comprising:
a housing (infusion-sensor unit 112) configured to be coupled to an anatomy of a user (see par. [0026]);
a tube (tube 150) configured to extend from the housing (infusion-sensor unit 112) (see Fig. 7) for insertion into the anatomy of a user (see Fig. 7), the tube (tube 150) comprising a plurality of conduits (inner tube 152 and outer tube 154) defined within the tube (tube 150), the plurality of conduits (inner tube 152 and outer tube 154) comprising:
a fluid delivery conduit (inner tube 152) configured to facilitate a fluidic connection between a fluid source (fluid infusion device 102) and the anatomy of the user (see par. [0031]), wherein the fluid delivery conduit (inner tube 152) terminates at an end of the tube (tube 150), wherein the end of the tube (tube 150) is configured to be inserted into the anatomy of the user (see par. [0036]), and wherein the end of the tube (tube 150) comprises a fluid outlet (outlet at bottom of tube 150) through which the fluid delivery conduit (inner tube 152) is configured to facilitate the fluidic connection (see Fig. 7, par. [0036] and [0031]-[0032]), and
one or more conduits (outer tube 154) configured to accommodate a plurality of electrodes (sensor conductors 158) for determining a physiological characteristic of the user (see par. [0032], [0028]).
However, Holtzclaw fails to explicitly state that the housing is configured to be adhesively coupled to an anatomy of a user; and wherein at least one window is defined along an outer length of the tube at a location that is spaced apart from the end of the 
Geismar teaches a fluid infusion system (see Fig. 1) wherein the housing (base 40) is configured to be adhesively coupled to an anatomy of a user (see par. [0035]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the system of Holtzclaw to be adhesively coupled to the user as taught by Geismar in order to hold the housing to the body (see Geismar par. [0035]).
Modified Holtzclaw still fails to state wherein at least one window is defined along an outer length of the tube at a location that is spaced apart from the end of the tube and is configured to expose the at least one electrode of the plurality of electrodes to the anatomy of the user.
Steil teaches a fluid infusion system (see Fig. 4) wherein at least one window (open slot 60) is defined along an outer length of the tube (insertion needle 58) at a location that is spaced apart from the end of the tube (insertion needle 58) (see Fig. 3b, 3d, and 4) and is configured to expose the at least one electrode (electrodes 42) of the plurality of electrodes (electrodes 42) to the anatomy of the user (see Fig. 4, col. 36 lines 31-34).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw to include the window of Steil in order to insert the tube and hold the electrodes in place during insertion (see Steil col. 36 lines 31-34).

Regarding claim 2, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed.  Holtzclaw further teaches wherein the fluid source (fluid infusion device 102) is a fluid delivery device (see par. [0026]) comprising a fluid reservoir (see par. [0027]).

Regarding claim 4, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed.  Holtzclaw further teaches wherein the plurality of electrodes (sensor conductors 158) comprises a reference electrode (R), a counter electrode (C), and a working electrode (W) (see Fig. 3, par. [0030]).

Regarding claim 7, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed.  Steil further teaches that the at least one window (open slot 60) is configured to expose the plurality of electrodes (electrodes 42) to the anatomy of the user (see Steil Fig. 4, see Steil col. 36 lines 31-34, see modifications to claim 1 above to incorporate the window of Steil to the tube of Holtzclaw).

Regarding claim 8, modified Holtzclaw teaches the infusion system of claim 7 substantially as claimed.  Holtzclaw further teaches wherein the tube (tube 150) further comprises one or more fluid outlets (outlet at distal end of inner tube 152) configured to face away from the at least one window (window of Steil modified to side of tube 150 of Holtzclaw — see Steil Fig. 4 and rejections of claims 1 and 7 above) such that fluid delivery (via inner tube 152) and physiological characteristic determination (via the sensor conductors 158 exposed by the window of Steil - see modifications to claim 1 

Regarding claim 13, modified Holtzclaw teaches, in the embodiment of Figs. 1 and 3, the fluid infusion system of claim 1 substantially as claimed.  Holtzclaw, in the embodiment of Figs. 1 and 3, further teaches that the fluid delivery conduit (inner tube 152) comprises a first fluid delivery conduit (inner tube 152 can be considered a “first fluid delivery conduit”).
However, modified Holtzclaw, in the embodiment of Figs. 1 and 3, fails to state that the tube further comprises one or more other fluid delivery conduits, and wherein each fluid delivery conduit and each conduit of the one or more conduits is configured to accommodate the plurality of electrodes corresponds to a tubule.
Holtzclaw, in the embodiment of Fig. 5, teaches that the tube (tube 300) further comprises one or more other fluid delivery conduits (tubing material 306), and wherein each fluid delivery conduit (tubing material 306 and inner tube within tubing material 306) and each conduit of the of the one or more of conduits (outer layer 308) is configured to accommodate the plurality of electrodes (sensor conductors 302) corresponds to a tubule (see Fig. 5) (see 112b rejection of claim 13 above). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single conduit of the system of modified Holtzclaw Figs. 1 and 3 with the multiple conduits of Holtzclaw Fig. 5 because Holtzclaw discloses that the multiple conduit embodiment of Fig. 5 is an alternative embodiment to that of Figs. 1 and 3 which provides the same predictable .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1), as applied to claim 1 above, and further in view of Rush et al. (US 2006/0224141 A1).
Regarding claim 5, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. However, modified Holtzclaw fails to state wherein the at least one window is one of a plurality of windows that are each defined along the outer length of the tube, and wherein each window of the plurality of windows is configured to expose a respective electrode of the plurality of electrodes to the anatomy of the user.
Rush teaches a fluid infusion system (see Fig. 10) wherein the at least one window is one of a plurality of windows (spaces of cannula 1020 for electrodes 1021, 1022, 1023) that are each defined along the outer length of the tube (cannula 1020) (see Fig. 10), and wherein each window (space of cannula 1020 for electrodes 1021, 1022, 1023) of the plurality of windows (spaces of cannula 1020 for electrodes 1021, 1022, 1023) is configured to expose a respective electrode (sensor electrodes 1021, 1022, 1023) of the plurality of electrodes (sensor electrodes 1021, 1022, 1023) to the anatomy of the user (see Fig. 10, par. [0074]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified 

Regarding claim 6, modified Holtzclaw teaches the fluid infusion system of claim 5 substantially as claimed.  Holtzclaw further teaches wherein the tube (tube 150) further comprises one or more fluid outlets (outlet at distal end of inner tube 152) configured to face away from the plurality of windows (spaces of cannula 1020 for electrodes 1021, 1022, 1023 of Rush incorporated into tube of Holtzclaw — see modifications to claim 5 above) such that fluid delivery (via inner tube 152) and physiological characteristic determination (via the sensor conductors 158 exposed by the windows of Rush — see modifications to claim 5 above) are capable of being performed at different locations of the anatomy of the user (see Rush Fig. 10 — modifications to claim 5 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1), as applied to claim 1 above, and further in view of Bachinski et al. (US 2013/0023816 A1).
Regarding claim 9, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed.  Holtzclaw further teaches wherein the tube (tube 150) further comprises an outer layer of material (material which forms outer tube 154) used to form the one or more conduits (outer tube 154) adjacent the fluid delivery conduit (inner tube 152). 

Bachinski teaches a system (see Fig. 4A-4C) having a heat shrink material (heat-shrink tubing 414) forming an outer layer around the electrode (see Fig. 4A-4C, par. [0057]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the system of modified Holtzclaw to be a heat shrink material as taught by Bachinski in order to provide mechanical support to the system as well as providing electrical insulation between the electrodes and the user (see Bachinski par. [0057]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1), as applied to claim 1 above, and further in view of Van Antwerp et al. (US 2009/0062767 A1).
Regarding claim 10, modified Holtzclaw teaches the infusion system of claim 1 substantially as claimed.  Holtzclaw further teaches that the tube (tube 150) is inserted into the anatomy of the user (see par. [0026], tube 150 of infusion-sensor unit 112 is shown in Fig. 7); however, modified Holtzclaw fails to state that the tube is inserted into the anatomy of the user using a needle that at least partially envelopes the tube.
Van Antwerp teaches a fluid infusion system (see Fig. 8A-8D), wherein the tube (sensor and tube, see Fig. 8B) is inserted into the anatomy of a user using a needle (see Fig. 8B) that at least partially envelopes the tube (sensor and tube, see Fig. 8B). 


Regarding claim 11, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. Holtzclaw further teaches that the tube (tube 150) is inserted into the anatomy of the user (see par. [0026], tube 150 of infusion-sensor unit 112 is shown in Fig. 7); however, modified Holtzclaw fails to state that the tube is inserted into the anatomy of the user using a needle that is extended through the fluid delivery conduit.
Van Antwerp teaches a fluid infusion system (see Fig. 8A-8D), wherein the tube (sensor and tube, see Fig. 8B) is inserted into the anatomy of a user using a needle (see Fig. 8B) that is extended through the fluid delivery conduit (the tube delivers fluid) (see Fig. 8B). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw to include the needle of Van Antwerp in order to insert the device into the patient (see Van Antwerp par. [0064]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and , as applied to claim 1 above, and further in view of Burnes et al. (US 2008/0132773 A1).
Regarding claim 14, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed.  Holtzclaw further teaches wherein the one or more electrodes (sensor conductors 158) correspond to one or more wires (each electrode 158 is a wire 158), and wherein the fluid delivery conduit (inner tube 152) is defined by an enclosure formed using the wires (sensor conductors 158) (see Fig. 3). 
However, Holtzclaw fails to state that the one or more wires are of a ribbon cable, the enclosure formed using the ribbon cable.
Burnes teaches a system (see Fig. 1) with wires (insulated lead wires 18) forming a ribbon cable (lead set cable 12) (see par. [0031]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires of the system of modified Holtzclaw to be a ribbon cable as taught by Burnes because Burnes discloses that a ribbon cable is an alternative configuration for electrodes yielding a predictable result of transmitting electrical signals (see Burnes par. [0031]). This modification provides that the enclosure (see Holtzclaw Fig. 3) is formed using the ribbon cable.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1).
Regarding claim 15, Holtzclaw discloses a fluid infusion system (see Fig. 1 and 6) comprising:

one or more fluid delivery tubes (400) configured to extend from the housing (112) (such as shown by alternate tubes 150/152 of Fig. 7; “Fig. 7 is a side view of an exemplary embodiment of the combined infusion-sensor unit 112” [0036]) for insertion into the anatomy of the user (such as shown by alternate tubes 150/152 of Fig. 7), thereby facilitating a fluidic connection between a fluid source (102) and the anatomy of the user (see par. [0035], [0026]); and
a plurality of electrodes (W, R, G, C) configured to determine a physiological characteristic of the user (see par. [0035], [0028]), the plurality of electrodes (W, R, G, C) being printed on the one or more fluid delivery tubes (400) (see Fig. 6, par. [0035], the Examiner interprets the electrodes being “embedded within the tubing” as being “printed on’).
However, Holtzclaw fails to explicitly state that the housing is configured to be adhesively coupled to an anatomy of a user.
Geismar teaches a fluid infusion system (see Fig. 1) wherein the housing (40) is configured to be adhesively coupled to an anatomy of a user (see par. [0035]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the system of Holtzclaw to be adhesively coupled to the user as taught by Geismar in order to hold the housing to the body (see Geismar par. [0035]).

Regarding claim 16, modified Holtzclaw teaches, in the embodiment of Figs. 1 and 6, the fluid infusion system of claim 15 substantially as claimed. However, modified Holtzclaw, in the embodiment of Figs. 1 and 6, fails to state that the one or more fluid delivery tubes comprise a plurality of interconnected tubes configured to form an enclosure.
Holtzclaw, in the embodiment of Fig. 5, teaches that the one or more fluid delivery tubes (300) comprise a plurality of interconnected tubes (outer insulator layers forming tubes — see Fig. 5, par. [0034]) configured to form an enclosure (see Fig. 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of the system of modified Holtzclaw Figs. 1 and 6 each with the outer insulator layer as taught by the system of Holtzclaw Fig. 5 such that the delivery tube comprises a plurality of interconnected tubes forming an enclosure in order to insulate each electrode from its neighboring electrodes (see Holtzclaw par. [0034]).

Regarding claim 17, modified Holtzclaw teaches the fluid infusion system of claim 15 substantially as claimed.  Holtzclaw further teaches wherein each fluid delivery tube (400) has a reference electrode, a counter electrode, and a working electrode printed thereon (see Fig. 6, par. [0035], the Examiner interprets the electrodes being “embedded within the tubing” as being “printed on”)).

Regarding claim 18, Holtzclaw discloses a fluid infusion system (see Fig. 1 and 5) comprising:

a fluid delivery tube (tubing material 306) configured to extend from the housing (infusion-sensor unit 112) for insertion into the anatomy of the user (such as shown by alternate tubes 150/152 of Fig. 7; “Fig. 7 is a side view of an exemplary embodiment of the combined infusion-sensor unit 112” [0036]), thereby facilitating a fluidic connection between a fluid source (fluid infusion device 102) and the anatomy of the user (see Fig. 7, par. [0026], [0034]); and
a substrate (outer layer 308) on which a plurality of electrodes (sensor conductors 302) are formed, the plurality of electrodes (sensor conductors 302) being configured to determine a physiological characteristic of the user (see par. [0028]), the substrate (outer layer 308) being coupled to the fluid delivery tube (tubing material 306) such that the plurality of electrodes (sensor conductors 302) is positioned to determine the physiological characteristic at a different location (tubing material 306 and outer layer 308 are shown side-by-side in Fig. 5 and thus occupy a different location as claimed) from where one or more fluid outlets (outlet of tubing material 306) defined in the fluid delivery tube (tubing material 306) are positioned to dispense fluid (see par. [0034], Fig. 5).
However, Holtzclaw fails to explicitly state that the housing is configured to be adhesively coupled to an anatomy of a user.
Geismar teaches a fluid infusion system (see Fig. 1) wherein the housing (base 40) is configured to be adhesively coupled to an anatomy of a user (see par. [0035)). 


Regarding claim 19, modified Holtzclaw teaches the fluid infusion system of claim 18 substantially as claimed. However, modified Holtzclaw fails to state that the plurality of electrodes is configured to face a first direction, and wherein the one or more fluid outlets are configured to face a second direction that is opposite to the first direction.
Geismar teaches a fluid infusion system (see Fig. 4) wherein the plurality of electrodes (electrodes of sensor 322) is configured to face a first direction (see Fig. 4), and wherein the one or more fluid outlets (openings 332) are configured to face a second direction that is opposite to the first direction (openings 332 extend all the way around cannula 333, therefore there are some openings 332 which face opposite to the electrodes in sensor 322 as shown (see Fig. 4, par. [0042]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw with the opposite facing directions of Geismar in order to prevent the electrodes from being affected by the infused fluid (see Geismar par. [0042]).

is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 18 above, further in view of Steil et al. (US 6,558,351 B1).
Regarding claim 20, modified Holtzclaw teaches the fluid infusion system of claim 18 substantially as claimed. However, modified Holtzclaw fails to state that the plurality of electrodes is configured to face a first direction, and wherein the one or more fluid outlets are configured to face a second direction that is perpendicular to the first direction.
Steil teaches a fluid infusion system (see Fig. 3) wherein the plurality of electrodes (electrodes 42) is configured to face a first direction (perpendicular to needle 58 — see Fig. 3) and wherein the one or more fluid outlets (outlet at distal end of needle 58) are configured to face a second direction (parallel to needle 58 — see Fig. 3) that is perpendicular to the first direction (perpendicular to needle 58) (see Fig. 3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw with the directions of Steil in order to provide for a mechanism to insert the tube and hold the electrodes in place during insertion (see Steil col. 36 lines 31-34).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 15 above, further in view of Van Antwerp et al. (US 2009/0062767 A1).
Regarding claim 21, modified Holtzclaw teaches the fluid system of claim 15 substantially as claimed.  However, modified Holtzclaw fails to state that the plurality of electrodes are printed on a flat surface of the one or more fluid delivery tubes.
Van Antwerp teaches a fluid system (see Fig. 8A-8D) wherein the plurality of electrodes (electrodes on sensor – see Figs. 6B and 8B) are printed on a flat surface (see flat sensor surface in Fig. 8B) of the one or more fluid delivery tubes (tube in Figs. 8A-8D). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of modified Holtzclaw to be printed on a flat surface of the fluid delivery tube as taught by Van Antwerp in order to allow for insertion of the fluid system via a needle which wrap around the flat electrodes to protect the electrodes during insertion (see Van Antwerp par. [0062]).

Regarding claim 22, modified Holtzclaw teaches the fluid system of claim 15 substantially as claimed.  Holtzclaw further teaches that the plurality of electrodes (W, R, G, C) are printed on the one or more fluid delivery tubes (400) (see Fig. 6, par. [0035], the Examiner interprets the electrodes being “embedded within the tubing” as being “printed on’).
However, modified Holtzclaw fails to explicitly state that the plurality of electrodes are printed using conductive ink.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw to print the electrodes using conductive ink as taught by Van Antwerp since Van Antwerp teaches that using conductive ink is a common method of printing electrodes that is known in the art (see Van Antwerp par. [0073] and [0158]).

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
The Applicant argues that the amendment to claim 13 overcomes the 112(b) rejection previously set forth in the Non-Final Rejection mailed on 9/13/2021.  However, as discussed in the Applicant Initiated Interview (see Examiner Interview Summary Record mailed 12/21/2021), this amended language is still unclear.  The Examiner interprets that the limitation “wherein each fluid delivery conduit and each conduit of the one or more conduits is configured to accommodate the plurality of electrodes corresponds to a tubule” in lines 3-5 of claim 13 should be interpreted as “wherein the first fluid delivery conduit, the one or more conduits, and the one or more other fluid delivery conduits are each a respective tubule”.  See the 112(b) rejection of claim 13 above.

The Applicant argues that Holtzclaw does not teach electrodes printed on the fluid delivery tube.  However, as discussed in the Applicant Initiated Interview (see Examiner Interview Summary Record mailed 12/21/2021), the Examiner interprets that “printed on” can be interpreted broadly as embedded along the outside of the tube.  This is also shown and described in Holtzclaw Fig. 6 and par. [0035].  The Examiner recommends further clarifying in the claim what is meant by “printed on”.
The Applicant argues that Rush does not teach windows on an outer length of the tube which expose the plurality of electrodes to the anatomy of the user.  However, as shown in Rush Fig. 10 and as discussed in the Applicant Initiated Interview (see Examiner Interview Summary Record mailed 12/21/2021), Rush teaches a cannula 1020 with 3 locations (i.e. windows) at which sensor electrodes 1021, 1022, and 1023 are shown to be exposed to the outside of the cannula 1020.  Further, Rush teaches that the positioning of each of the sensor electrodes 1021, 1022, and 1023 “maintains fluid contact with the patient’s analyte” (see Rush par. [0074]).  Therefore, Rush teaches the window limitations as claimed in claims 5-6.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.